POLLOCK, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
This was an action for personal injuries by Garnet McFarland against the Stark Electric Railway Company.. In October, 1921, at about 11 o’clock P. M. plaintiff was riding in an automobile which was being operated by Hugh Taylor, when at a certain street intersection in the City of Alliance the automobile collided with an interurban car. The evidence indicated that plaintiff had been out riding with Taylor and others and that at the time of the accident it was dark and rainy. The'evidence was greatly in conflict as to the speed the street car was traveling, as to whether or not a warning- was given, as to whether the automobile was struck by the front end of the street car and as to whether it collided with the side of the street car. The plaintiff’s injuries consisted m'ostly of cuts and lacerations on her face, resulting in scars. The jury returned a verdict in favor of plaintiff in the sum of $5,000. The defendant prosecuted error, claiming many errors in the course of the trial. . The most important' of these errors were: error in giving certain requests of plaintiff, the verdict was manifestly against the weight of evidence, and that the verdict was excessive. In sustaining the judgment of the lower court, the Court ‘of Appeals held:
1. In giving the request “The Court says to you as a matter of law it was the duty of the motorman operating the car on behalf of the defendant company to exercise ordinary care in giving notice and warning of the car’s approach,” no error was committed by the court, as it substantially stated the law.
2. That the verdict was not manifestly against the weight of the evidence.
3. That the verdict was not excessive and the amount of compensation that one should receive for disfigurement is hard to ascertain, and it cannot be said that the finding of the jury on this subject was excessive in this respect.